Detailed Action
This office action has been issued in response to communications received on 11/5/2020.  Claims 1, 4-5, 7, 9 and 11-13 were amended. Claims 6 and 8 were canceled. Claims 1, 4-5, 7 and 9-14 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2020 has been entered.

Response to Arguments
Applicant’s amendments, filed 11/5/2020, to claim 1 removing the language reciting “in response to receiving the request for carrying out the function” is sufficient to overcome the objection to the aforementioned claim.  Accordingly, the objection to claim 1, as filed in (10) of the Final Office action filed 6/8/2020, is withdrawn.  
Applicant’s arguments, see page 6 in Remarks, filed 11/5/2020, with respect to amended claims 1 and 7, and dependent claims as being rejected under 35 U.S.C. 

Allowable Subject Matter
Claims 1, 4-5, 7 and 9-14 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1 and 7 are allowed for reasons argued by applicant in page 6 of the Remarks, filed 11/5/2020, and for reasons explained below.
As to independent claims 1 and 7, the prior art including Guan (US 2015/0161244 A1) and Hanke (US 2015/0339334 A1) alone or in combination, fails to anticipate or render obvious the claimed invention.  
Guan (prior art on the record) teaches a method for performing payments, purchases and downloads by a client and a server of a confirmation processing system, the confirmation processing system generating a verification graph. Guan also teaches that the client initiates a series of payment operations, and transmitting the verification graph to the client corresponding to the target account. Guan also teaches displaying the verification graph to the client and obtaining a first graph input on the graphic input interface, transferring the input to the confirmation processing system. Finally, Guan 
Hanke (prior art on the record) teaches a mobile radio unit in a vehicle which conveys a public vehicle certificate to a server which is separate from the infotainment system of the vehicle.
Additionally, Edwards (US 8049631 B1), teaches a random pattern being generated by a vehicle to be presented to a vehicle operator, and comparing the random pattern to the input from the vehicle operator in order to determine an impairment level of a vehicle operator.
Additionally, Okada (US 6700476 B1) teaches a vehicle which generates a challenge code to be sent to a user for use in unlocking the vehicle upon a successful check.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “comparing, at the transportation vehicle, the user input received from the remote terminal with the input pattern previously transmitted by the transportation vehicle” and “transmitting, by the remote server, the input pattern to the remote terminal in response to receiving the security-relevant function request”.
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1, 4-5, 7 and 9-14 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/B.I.N./Examiner, Art Unit 2438  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498